


116 HR 8290 IH: Stop Sexual Harassment in K–12 Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8290
IN THE HOUSE OF REPRESENTATIVES

September 17, 2020
Mr. Casten of Illinois (for himself, Ms. Frankel, Mrs. Lawrence, and Ms. Meng) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To implement title IX of the Education Amendments of 1972 with respect to elementary and secondary schools, and for other purposes.


1.Short titleThis Act may be cited as the Stop Sexual Harassment in K–12 Act. 2.Title IX Coordinator (a)In generalFor each local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801)) that receives Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code), the following requirements shall apply as a condition on continued receipt of such assistance:
(1)The recipient shall designate at least one full-time equivalent employee to serve as a Title IX Coordinator per 75,000 students in 7th grade or above served by the recipient and one per 150,000 students in 6th grade or below. (2)The recipient shall ensure students and staff are made aware of these employees, their role, and the times at which they are available to meet.
(3)A Title IX Coordinator should not have any other school-related responsibility that may create a conflict of interest, including serving in the school administrative leadership or local educational agency administrative leadership (such as serving as a principal, vice principal, headmaster, superintendent, board member, general counsel, athletics director, etc.). (4)A Title IX Coordinator, along with a principal, campus security, bus driver, teacher, counselor or social worker, affirmative action officer, or any other staff member, shall be considered an appropriate person to whom to disclose sexual assaults for purposes of the legal standards that enable private rights of action.
(b)DutiesEach Title IX Coordinator for a local educational agency shall ensure the local educational agency’s compliance under Federal, State, and local laws and policies against sex discrimination, including title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), by doing the following: (1)Ensuring that every individual affected by the operations of the local educational agency, including students, parents, guardians, employees, and applicants for admission or employment, is aware of their rights under Federal, State, and local laws and polices against sex discrimination, including title IX, and that the local educational agency and its employees comply with those laws and policies, including receiving training on the laws and policies.
(2)Ensuring that notices of nondiscrimination, relevant policies and grievance procedures, and current contact information of all Title IX Coordinators are disseminated broadly and in an age-appropriate manner accessible to all students, parents, guardians, and employees and applicants for admission or employment, including on school websites and in school handbooks. (3)Monitoring complaints alleging discrimination based on sex (including sexual orientation, gender identity, pregnancy, childbirth, a medical condition related to pregnancy or childbirth, and a sex stereotype) and sexual harassment, including supportive measures offered to complainants and the outcomes of complaints.
(4)Identifying patterns of sex discrimination from complaints and addressing its impact on the school community. (5)Coordinating dissemination, collection, and analysis of climate surveys, including the survey described in section 4, and identifying and proactively addressing sex discrimination in the local educational agency based on the results of climate surveys.
(6)Overseeing age-appropriate sexual harassment prevention education and trainings to school employees and students and ensuring that prevention education and training is inclusive of diverse communities and identities, informed by research, and conducted in partnership with local rape crisis centers, State sexual assault coalitions, or community organizations that work on addressing sex discrimination, including sexual harassment in schools. (c)Waiver authorizedA recipient described in subsection (a) may request a waiver from the Secretary of Education of one or more of the requirements under such subsection on the basis that the requirement poses an insurmountable financial burden to the recipient and the recipient has been unable to secure sufficient grants under subsection (d). The waiver process shall include requiring the recipient to submit an alternative plan for ensuring students are aware of their rights under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and have access to a Title IX Coordinator. If a recipient has such a waiver approved but does not follow their alternative plan, or the Secretary deems their plan was insufficient to prevent and respond to sexual harassment and assault, the Secretary of Education shall take such action as may be appropriate to withhold Federal financial assistance. A waiver granted under this subsection shall be valid for 2 years.
(d)GrantsTo carry out this section, there are authorized to be appropriated to the Secretary of Education $100,000,000 for grants to recipients described in subsection (a) to offset the financial burden of satisfying the requirements of this section. In making grants under this subsection, priority shall be given to local educational agencies that otherwise would face a high financial burden in fulfilling such requirements. (e)DefinitionIn this section, the term Title IX Coordinator means the employee of a recipient of Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) with major responsibility for coordinating the recipient’s efforts to comply with its obligations under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
3.Grants for training on how to respond to signs of sexual harassment and assault of studentsThere are authorized to be appropriated to the Secretary of Education $50,000,000 for grants to local educational agencies (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801)) to train elementary and secondary school teachers and other school staff on how to prevent, recognize, and respond to signs of sexual harassment and assault among students or between students and adults, as well as grooming of students by adults at school. 4.Climate surveys (a)In generalThe Secretary of Education, in consultation with the Attorney General and the Director of the Centers for Disease Control of the Department of Health and Human Services, shall develop an empirically validated sexual violence climate survey to be conducted on an anonymous basis of elementary and secondary school students and staff not later than one year after the date of the enactment of this Act. The survey shall assess the occurrence on school property during the preceding calendar year for which data is available of instances of domestic violence, dating violence, sexual assault, sexual violence, sexual harassment, and stalking.
(b)StatisticsBeginning 18 months after the date of the enactment of this Act, such officials shall compile statistics based upon their analysis of the results of the survey. Such officials shall update, conduct, and compile the results of, the survey every 2 years thereafter. The compiled statistics should be disaggregated by local educational agency, except that such disaggregation shall not be required in the case of a local educational agency of a size such that the results would reveal personally identifiable information about an individual student, in which case, an alternate basis for disaggregation shall be selected. (c)Developmentally appropriate contentThe Secretary shall ensure that the survey questions vary between staff and students and for different age groups in order to ensure that the questions are developmentally appropriate.
(d)Public availabilityThe statistics compiled under subsection (b) shall be made publicly available on the website of the Department of Education and readily accessible to and usable by individuals, including individuals with disabilities. (e)TopicsSubject to subsection (c), the survey shall address—
(1)whether the instances domestic violence, dating violence, sexual assault, sexual violence, sexual harassment, and stalking described were experienced in-person or through electronic means; (2)the effectiveness of school sexual violence awareness and prevention programs and policies for the overall student body and different student populations, such as students of color, students in the LGBTQ communities, immigrant students, pregnant and parenting students, and students with disabilities;
(3)the effectiveness of current processes for complaints on and investigations into sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based harassment, assault, discrimination, domestic violence, dating violence, and stalking; (4)students’ awareness of school policies and procedures, including the location and process for accessing school resources such as the title IX coordinator designated by the school pursuant to title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.); 
(5)whether individuals impacted by sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking have experienced negative effects on their education, including diminished grades, dropped classes, or leaves of absence; (6)what training is being provided to teachers and staff on policies and procedures pertaining to sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking, including best practices in prevention;
(7)whether the perpetrator of sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking was a student and other contextual factors; (8)whether individuals impacted by sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking reported such sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking;
(9)if such an individual did so report, to whom they reported, and what response the survivor received; (10)if such an individual reported to the school, did the school conduct an investigation and how long did the investigation take;
(11)school community members’, such as students, full-time and part-time staff and faculty, and administration officials, attitudes toward sexual violence and harassment, including individuals’ willingness to intervene as a bystander of sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking; (12)school community members’, such as students, full-time and part-time staff and faculty, and administration officials, perception of school safety and confidence in the school’s ability to appropriately address sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking; 
(13)any other issues relating to sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking, as appropriate; and (f)Additional topicsStates and local educational agencies may add additional questions to the survey as they determine appropriate.
(g)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to carry out this section. 5.Rule of ConstructionNothing in this Act shall be construed to preempt, invalidate, or limit rights, remedies, procedures, or legal standards available to victims of discrimination or retaliation under any other Federal law or law of a State or political subdivision of a State, including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or section 1979 of the Revised Statutes (42 U.S.C. 1983). The obligations imposed by this Act are in addition to those imposed by title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
6.Sense of CongressIt is the sense of the Congress that it is valuable for students to have access to confidential reporting of sexual harassment and abuse, and schools should attempt to provide that to the extent possible in accordance with State and local laws. 7.Effective dateUnless otherwise provided in this Act, this Act shall take effect 120 days after the date of the enactment of this Act.

